Citation Nr: 1210136	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-30 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to in-service exposure to herbicides, to include Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges a presumptive theory of entitlement to service connection for prostate cancer; he claims that such disability resulted from his exposure to herbicides, to include Agent Orange, along the demilitarized zone (DMZ) in Korea.  To date there has been no development to verify his allegations.  His service personnel records document that he served in Korea from February 16, 1968 to February 13, 1969.  His military occupational specialty (MOS) was as an armorer, and his assigned unit was HQ & CoA, 55th Maint Bn (Maintenance Battalion).  In previous correspondence and hearing testimony, the Veteran reported that while he was in Korea, he was stationed at Camp Humphreys.  He stated that he was given assignments to spray the camp's buildings, "hooches," and fences with herbicides, including Agent Orange.  The Veteran also noted that there was an Air Force unit on base and that the runway was sprayed with herbicides.  In addition, the Veteran indicated that on at least two occasions, he was given assignments to deliver weapons to the DMZ where he was exposed to Agent Orange.  According to the Veteran, he was further exposed to Agent Orange when he visited Camp Casey which was close to the DMZ and was where the 7th Inf Div (Infantry Division) was located.     

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  Review of that section reveals that the Veteran's unit is not listed among those that were determined by the Department of Defense (DoD) to have served along the DMZ between April 1968 to July 1969 (when herbicides were used).  Therefore, to substantiate his claim the evidence must affirmatively show that he served at (was in) the DMZ (during a period contemporaneous with defoliant spraying).  When the Veteran alleges service in the DMZ during that date range and was assigned to a unit not listed, the section calls for further development pursuant to Subpart ii, Chapter 1, Section D.15.b

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The record does not show that the development required by M21-1 has been undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l)&(n).  Specifically, the RO should contact the VA Compensation and Pension Service (C&P) to request a review of DoD's inventory of herbicide operations based on the information in the Veteran's service personnel records, and in his statements and hearing testimony regarding his alleged herbicide exposure in Korea, to include visiting the DMZ and Camp Casey.   

Following this action, if herbicide exposure to the Veteran is not verified, the RO should then ask the U.S. Army & Joint Services Records Research Center (JSRRC) for verification as to whether the Veteran was exposed to Agent Orange as alleged during his period of service in Korea.  Once again, the Veteran's service personnel records, and a summary of the Veteran's allegations regarding herbicide exposure in Korea, to include the DMZ and Camp Casey, must be provided for review.

All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted)

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


